MAINE SUPREME JUDICIAL COURT                                       Reporter of Decisions
Decision: 2016 ME 95
Docket:   Han-14-400
Argued:   October 7, 2015
Decided:  June 28, 2016

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, HJELM, and
             HUMPHREY, JJ.



                                 STATE OF MAINE

                                          v.

                                  JOHN E. SASSO

SAUFLEY, C.J.

         [¶1] John E. Sasso appeals from the judgment of conviction entered in the

Unified Criminal Docket (Hancock County, R. Murray, J.) following his

conditional plea of nolo contendere, pursuant to M.R. Crim. P. 11(a)(2), to the

crime of operating after suspension (Class E), 29-A M.R.S. § 2412-A(1-A)(B)

(2015). Sasso argues that the court (Mallonee, J.) erred in denying his motion to

suppress, contending that the officer’s decision to stop his vehicle was pretextual

and that the officer had no reasonable, articulable suspicion to justify the stop. We

affirm the denial of the motion to suppress and the judgment of conviction.

                                 I. BACKGROUND

         [¶2] Viewing the evidence in the light most favorable to the court’s order

denying Sasso’s motion to suppress, the record supports the following facts. See
2

State v. Prescott, 2012 ME 96, ¶ 2, 48 A.3d 218. On March 28, 2014, an Ellsworth

police officer, who was also part of an underage drinking task force, was on patrol.

The officer watched Sasso, who was eighteen at the time, leave a convenience

store, get into the driver’s seat of a car, and drive away from the store. The night

was rainy, and the roads were wet. The officer followed Sasso for a short distance

and did not observe any problems with the operation of the vehicle. He did,

however, notice a problem with the brake lights on Sasso’s car. One of the brake

lights appeared to be “stuck on.”1 The officer described the problem of the brake

light as “a safety violation.” He turned on his blue lights and effected a stop of

Sasso’s car. Sasso pulled over without incident. Sasso was driving with a license

that had been suspended as a result of an OUI conviction, and he was arrested for

operating after suspension.

        [¶3]     Sasso was charged by criminal complaint with operating after

suspension (Class E), 29-A M.R.S. § 2412-A(1-A)(B). He entered a not guilty

plea and moved to suppress the evidence obtained from the officer’s stop of the

vehicle, arguing that the stop was pretextual and that there was no reasonable,

articulable suspicion to justify the stop. Regarding the alleged pretext, Sasso

    1
       Sasso argued that although one of his taillights was much brighter than the other, causing the
appearance that his brake light was stuck on, his brake light was not actually stuck on. Whether or not the
brake light was actually stuck on is irrelevant because the record supports a finding that at the time of the
stop, the officer believed Sasso’s brake light was stuck on and cited the offending brake light as the
reason for initiating the stop.
                                                                                        3

argued that the officer thought that Sasso had purchased alcohol at the convenience

store, and he hoped to find evidence of underage drinking by stopping the car.

      [¶4] Three people testified at the hearing on the motion to suppress: (1) the

officer who stopped Sasso; (2) Sasso’s mother, who confirmed that one of the

taillights was a bit brighter than the other, perhaps because it was canted at a

slightly different angle; and (3) another individual regarding a potential reason for

the brighter taillight. At the conclusion of the hearing, the court denied the motion.

The court made very brief findings on the record, including the finding that

“there’s clearly something out of whack with this car.” The court made no explicit

finding on pretext, determining that the State was correct that in these

circumstances the officer’s suspicion regarding underage possession of alcohol was

“neither here nor there.”

      [¶5] Neither party moved for further findings and conclusions. See M.R.

Crim. P. 41A(d). Although Sasso had argued that the stop was pretextual, he did

not seek specific findings at the hearing or seek further findings after the hearing.

      [¶6]   Following the denial of the motion to suppress, Sasso entered a

conditional plea of nolo contendere pursuant to M.R. Crim. P. 11(a)(2). The court

found Sasso guilty and sentenced him to the mandatory seven days in jail to be

satisfied by completion of ten days in an alternative sentencing program, a $600
4

fine, and a one-year license suspension.       Sasso then timely appealed.       See

15 M.R.S. § 2115 (2015).

                                 II. OVERVIEW

      [¶7] “The Fourth Amendment to the United States Constitution and article I,

section 5 of the Maine Constitution protect motorists from being unreasonably

stopped by police.” State v. LaForge, 2012 ME 65, ¶ 8, 43 A.3d 961. For a traffic

stop to be constitutional, “a police officer must have an objectively reasonable,

articulable suspicion that either criminal conduct, a civil violation, or a threat to

public safety has occurred, is occurring, or is about to occur.” State v. Sylvain,

2003 ME 5, ¶ 11, 814 A.2d 984 (footnote omitted). “Safety reasons alone can be

sufficient” to support a stop “if they are based upon ‘specific and articulable

facts.’” State v. Pinkham, 565 A.2d 318, 319 (Me. 1989).

      [¶8] A “pretext” challenge refers to an allegation that, although an officer

has proffered a legal justification to stop a vehicle, the stop was effectuated for

some unrelated purpose for which no articulable suspicion or probable cause

existed. Sasso argues that, because there was no reasonable, articulable suspicion

for the stop, the stop must have been pretextual. As set out in part IV of this

opinion, we conclude that the officer did have a reasonable, articulable suspicion

for the stop, and we move to the next question: whether the separate, subjective

motivation of the officer renders a stop “unreasonable,” even in circumstances
                                                                                                          5

where there is a valid criminal, civil, or safety basis for the stop. For the following

reasons, we conclude that it does not.

                                            III. PRETEXT

        [¶9] In 1996, the United States Supreme Court addressed pretextual vehicle

stops in Whren v. United States, 517 U.S. 806 (1996).2 In Whren, District of

Columbia vice-squad officers, operating in a “high drug area,” observed a motor

vehicle that was stopped at a stop sign. Id. at 808. Although they suspected drug

trafficking activity, they had no initial basis, specific to that vehicle or its

occupants, to stop the car. See id. The officers then observed the vehicle remain at

the stop sign for an unusually long time, make a right-hand turn without a proper

signal, and speed off at an unreasonable speed. Id. The officers stopped the

vehicle, at which point they saw in plain view two large plastic bags of what

appeared to be crack cocaine. Id. at 808-09. They arrested the motor vehicle’s

occupants. Id. at 809.

        [¶10] The defendants in Whren argued that the stop was unconstitutional

because the officers did not have probable cause3 to believe that the vehicle’s


   2
      Although Whren was based on civil traffic violations of a municipal ordinance, see Whren v. United
States, 517 U.S. 806, 810 (1996), the United States Supreme Court has indicated that its holding extends
to criminal traffic violations as well, see Ohio v. Robinette, 519 U.S. 33, 38 (1996).
   3
     We note that although the standard used by the officers to effectuate the stop in Whren was probable
cause rather than a reasonable, articulable suspicion, the analysis regarding pretext applies uniformly. See
Whren, 517 U.S. at 809.
6

occupants were engaging in drug-related activity, and the asserted basis for

stopping the vehicle—the traffic violations—was pretextual. Id. They argued that

because of “the temptation to use traffic stops as a means of investigating other law

violations, as to which no probable cause or even articulable suspicion exists,” the

fact that the officers had probable cause to believe that the traffic infractions were

occurring was not enough, and a different standard was necessary to analyze the

situation. Id. at 810.

      [¶11] In a unanimous decision, the United States Supreme Court rejected

this argument and upheld the stop. Id. at 819. It clarified that the constitutional

reasonableness of traffic stops does not depend on the actual, subjective

motivations of the individual officers involved. Id. at 813. When a stop is based

on an objectively justifiable basis, a separate motive does not strip the officer’s

actions of the legal justification. Id. The Court specifically rejected the inquiry

into the subjective motivation of the officer, stating: “Not only have we never held,

outside the context of inventory search or administrative inspection . . . , that an

officer’s motive invalidates objectively justifiable behavior under the Fourth

Amendment; but we have repeatedly held and asserted the contrary.” Id. at 812.

      [¶12] The Supreme Court holding announced in Whren is consistent with

Maine’s standard for evaluating whether a traffic stop passes constitutional muster.

In State v. Haskell, 645 A.2d 619, 621 (Me. 1994), decided before the Supreme
                                                                                  7

Court announced its decision in Whren, we described a pretextual stop as occurring

“when an officer uses a legal justification to stop a vehicle to search for evidence

of an unrelated serious crime for which he did not have the reasonable articulable

suspicion necessary to support a stop.”

      [¶13] Additional language in Haskell did, however, reference the officer’s

subjective motivation. We stated in Haskell that “[t]he test is not whether the

officer lawfully could have stopped defendant, but whether a reasonable officer

would have made the stop absent the invalid purpose.” Id. (emphasis added).

Thus, Haskell could reasonably have been read to overlay a second test on the

basis for the stop—in other words, even if the stop was undertaken on an

objectively reasonable basis, the stop may be invalidated if the officer had a

separate, subjective motivation for the stop.

      [¶14]    We have, however, more recently clarified that the subjective

motivation of the officer is not relevant on the ultimate determination of a

reasonable, articulable suspicion, which requires an objective analysis. As we

announced in State v. Bolduc, decided after Whren, “[w]hether a reasonable police

officer would normally have stopped [the defendant] . . . is not important to the

analysis.” 1998 ME 255, ¶ 6, 722 A.2d 44 (emphasis added); see also State v.

Taylor, 1997 ME 81, ¶ 9 n.6, 694 A.2d 907.           Consistent with the standard

established by the United States Supreme Court in Whren, the standard to be used
8

is whether an officer has “an objectively reasonable, articulable suspicion that

either criminal conduct, a civil violation, or a threat to public safety has occurred,

is occurring, or is about to occur.” Sylvain, 2003 ME 5, ¶ 11, 814 A.2d 984

(footnote omitted).

      [¶15] In sum, to the extent that other language in Haskell suggested a

different analysis, we now clarify that the officer’s subjective motivation is not

relevant to the determination of the reasonable, articulable suspicion necessary for

a valid traffic stop. The critical analysis, even when pretext is asserted, requires an

objective review of the basis for the stop. Thus, an illegal pretextual stop is one

that occurs when an officer asserts an allegedly legitimate reason to stop a vehicle

in order to obtain evidence of an unrelated crime when the officer did not actually

have an objectively reasonable, articulable suspicion necessary to support a stop.

See Haskell, 645 A.2d at 621.

      [¶16] We note, however, that evidence of an officer’s subjective motivation

for a stop, seizure, or search may well be relevant on matters of credibility,

observer bias, or context. Thus, the relevance of alleged pretext or subjective

motivation, because it may bear on credibility of witnesses, context, or reliability

of the evidence presented, will be determined on a case-by-case basis. See M.R.

Evid. 401.
                                                                                     9

                                  IV. ANALYSIS

      [¶17] With that background, we review Sasso’s challenges to the court’s

denial of his motion to suppress. As always, we apply two standards of review to

the denial of a motion to suppress evidence obtained as a result of an investigatory

traffic stop. State v. Bilynsky, 2007 ME 107, ¶ 16, 932 A.2d 1169. We first

determine whether the record supports the factual findings made by the motion

court. State v. McPartland, 2012 ME 12, ¶ 12, 36 A.3d 881. We then “review de

novo the motion court’s conclusion that the officer’s subjective suspicion was

objectively reasonable as a matter of law.” Id.

      [¶18] The court’s findings on the record at the conclusion of the motion

were very brief. In ruling on a motion to suppress, “the court shall make findings

of fact and conclusions of law either on the record or in writing. If the court fails

to make such findings and conclusions, a party may file a motion seeking

compliance with the requirement.” M.R. Crim. P. 41A(d). If no facts are found or

the factual findings are not sufficient to disclose the basis for the court’s decision,

“the party responsible for an adequate record, the appellant, has the burden to

request the court to make findings if none are made, or to expand on inadequate

findings in order for the record to be meaningful for appellate review.” State v.

Izzo, 623 A.2d 1277, 1281 (Me. 1993) (quotation marks omitted).
10

         [¶19] This responsibility is critical in the context of this appeal because

neither party moved for further findings. Thus, we “infer that the court found all

the facts necessary to support its judgment if those inferred findings are

supportable by evidence in the record.” State v. Connor, 2009 ME 91, ¶ 9, 977
A.2d 1003. We “consider the evidence, and reasonable inferences that may be

drawn from the evidence, in the light most favorable to the trial court’s judgment

to determine if the evidence rationally supports the trial court’s decision.” 4 Id. In

other words, we assume that the court found facts necessary to support the denial

of the motion.

         [¶20]    The court believed the officer’s testimony regarding the taillight

malfunction and found that “there’s clearly something out of whack with this

car . . . . It’s clear there’s something irregular here.” It did not specify in its

decision whether it found that the officer stopped Sasso’s vehicle due to criminal

conduct, a civil violation, or a threat to public safety. Because the State did not

argue that the malfunctioning brake light constituted a crime and did not offer or



     4
      Here, the court, in denying the motion to suppress, did not expressly find that the stop was initiated
on an improper basis, such as a suspicion of underage possession of alcohol. The court stated in its
findings on the record: “Now, it may well be true that if he hadn’t suspected underage drinking, he
wouldn’t have bothered to stop the car. I think [the prosecutor] is right that that’s neither here nor here.”
Because, in the absence of a motion for further findings of fact, we “infer that the court found all the facts
necessary to support its judgment,” State v. Connor, 2009 ME 91, ¶ 9, 977 A.2d 1003, and we also read
the facts in the light most favorable to the court’s ultimate determination, id., we assume that the court did
not find that the officer’s motivation rendered his testimony less than credible.
                                                                                                 11

rely on the motor vehicle inspection regulations,5 this record would not support a

finding that the officer had an objectively reasonable, articulable suspicion that a

crime or traffic infraction was occurring.             Thus, the only finding that would

provide a constitutional basis for the stop would be that the officer had a

reasonable concern for the safety of the driver or the public. See State v. Gulick,

2000 ME 170, ¶ 14, 759 A.2d 1085.

       [¶21] The record supports the court’s inferred finding that the basis for the

stop was an objectively reasonable, articulable suspicion of a threat to public

safety. The record demonstrates that it was a rainy night and the light malfunction

could confuse other motorists.            The officer testified that the malfunctioning

taillight was “a hazard for other people. They might see that and think the person’s

braking. Or the other light might be out.” Thus, the court could determine that the

officer had an objectively reasonable, articulable suspicion of a safety concern that

supported the stop. Cf. McPartland, 2012 ME 12, ¶¶ 13, 17, 36 A.3d 881. Again,

“[s]afety reasons alone can be sufficient if they are based on ‘specific and

articulable facts.’”      Pinkham, 565 A.2d at 319.             Given the officer’s credited

testimony describing a malfunctioning brake light on a dark and wet street, the

safety concern was objectively reasonable. Furthermore, the court’s finding that


   5
      A malfunctioning brake light could preclude a successful inspection of a vehicle under Maine’s
inspection laws. See 9 C.M.R. 16 222 001-18 § 9 (2012).
12

any separate motivation was “neither here nor there” reflected its legally accurate

conclusion that, even if the officer had a separate motivation for the stop, the

objectively reasonable safety basis for the stop was sufficient to demonstrate that it

was “reasonable” pursuant to the Fourth Amendment. The court did not err in

denying the motion to suppress.

        The entry is:

                           Judgment affirmed.



On the briefs:

        Ezra A.R. Willey, Esq., Willey Law Offices, Bangor, for
        appellant John E. Sasso

        Matthew J. Foster, District Attorney, and Delwyn E. Webster,
        Asst. Dist. Atty., Prosecutorial District No. VII, Ellsworth, for
        appellee State of Maine


At oral argument:

        Ezra A.R. Willey, Esq., for appellant John E. Sasso

        Delwyn E. Webster, Asst. Dist. Atty., for appellee State of
        Maine



Hancock County Unified Criminal Docket docket number CR-2014-297
FOR CLERK REFERENCE ONLY